Case 1:21-cv-10546-NLH-MJS Document 8 Filed 05/04/21 Page 1 of 4 PageID: 112

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    JENI RIEGER individually, and         DOCKET NO. 21-10546
    on behalf of a class of
    similarly situated                    ORDER TO SHOW CAUSE
    individuals,

                   Plaintiff,

         v.

    VOLKSWAGEN GROUP OF AMERICA,
    INC., et al.,

                   Defendants.


HILLMAN, District Judge

     WHEREAS, Plaintiff filed a complaint stating that this

Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1332(d)(2), the Class Action Fairness Act (“CAFA”), which

provides, in relevant part, that “district courts shall have

original jurisdiction of any civil action in which the matter in

controversy exceeds the sum or value of $5,000,000, exclusive of

interest and costs, and is a class action in which . . . (A) any

member of a class of plaintiffs is a citizen of a State

different from any defendant;”1 and

     WHEREAS, this Court recognizes only minimal diversity is

required because Plaintiff is asserting jurisdiction based on




1 Another jurisdictional requirement under CAFA is that the
proposed class contains at least 100 members. 28 U.S.C.
1332(d)(6). Plaintiff claims that the proposed class will have
more than 100 members and the amount in controversy exceeds
$5,000,000. (ECF No. 1 ¶¶ 39, 138.)
Case 1:21-cv-10546-NLH-MJS Document 8 Filed 05/04/21 Page 2 of 4 PageID: 113

CAFA; 2 but

     WHEREAS, the complaint has not properly alleged the

citizenship of any Defendant.3       Accordingly, this Court is unable

to determine whether subject matter jurisdiction is proper; and

     WHEREAS, federal courts have an independent obligation to

address issues of subject matter jurisdiction sua sponte and may

do so at any stage of the litigation, Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010); Lincoln Ben. Life

Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (citations

omitted) (“The principal federal statute governing diversity

jurisdiction, 28 U.S.C. § 1332, gives federal district courts

original jurisdiction of all civil actions ‘between . . .

citizens of different States’ where the amount in controversy

exceeds $75,000.     For over two hundred years, the statute has

been understood as requiring complete diversity between all

plaintiffs and all defendants, even though only minimal

diversity is constitutionally required. This means that, unless


2 The Court finds Plaintiff’s allegations in paragraph 38 of the
complaint misstate the applicable law under 28 U.S.C. 1332(d).
The relevant inquiry is focused on where the parties are
citizens, not the home state of the parties, to determine
whether there is minimal diversity between the parties. 28
U.S.C. 1332(d)(2) (“The district courts shall have original
jurisdiction of any civil action in which the matter in
controversy exceeds the sum or value of $5,000,000, exclusive of
interest and costs, and is a class action in which . . . any
member of a class of plaintiffs is a citizen of a State
different from any defendant.”).
3 The complaint has properly pleaded that Plaintiff is a citizen
of Nevada.
                                2
Case 1:21-cv-10546-NLH-MJS Document 8 Filed 05/04/21 Page 3 of 4 PageID: 114

there is some other basis for jurisdiction, no plaintiff [may]

be a citizen of the same state as any defendant.”); and

     WHEREAS, parties may not confer subject matter jurisdiction

by consent, Samuel-Bassett v. KIA Motors America, Inc., 357 F.3d

392, 396 (3d Cir. 2004); and

     WHEREAS for Defendant Volkswagen Group of America, Inc.

(“Defendant VWGoA”), the complaint avers that “Defendant VWGoA

is a New Jersey corporation with its headquarters at 220

Ferdinand Porsche Drive, Herndon, Virginia 20171;” and

     WHEREAS, for Defendant Volkswagen AG, the complaint avers

that “Defendant Volkswagen AG is a German corporation

headquartered in Wolfsburg, Germany;” and

     WHEREAS, for Defendant Audi AG, the complaint avers that

“Defendant Audi AG is a foreign corporation located at Auto-

Union Str. 2 D-85945, Ingolstadt, Germany;” but

     WHEREAS, for a corporate party, the complaint must identify

its state of incorporation and its principal place of business,

see 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to

be a citizen of every State and foreign state by which it has

been incorporated and of the State or foreign state where it has

its principal place of business . . . .”); S. Freedman & Co.,

Inc. v. Raab, 180 F. App’x 316, 320 (3d Cir. 2006) (explaining

that “[i]n order to adequately establish diversity jurisdiction,

a complaint must set forth with specificity a corporate party’s

state of incorporation and its principal place of business,” and
                                     3
Case 1:21-cv-10546-NLH-MJS Document 8 Filed 05/04/21 Page 4 of 4 PageID: 115

affirming dismissal of complaint alleging that corporation

maintained “a principal place of business,” rather than “its

principal place of business”);4

     THEREFORE,

     IT IS HEREBY on this 4th day of May, 2021

     ORDERED that Plaintiff shall have fifteen (15) days to

amend her complaint to properly comply with 28 U.S.C. § 1332.

If Plaintiff fails to do so, this case will be dismissed for

lack of subject matter jurisdiction.        See Fed. R. Civ. P.

12(h)(3).5

Date: May 4, 2021                        s/ Noel L. Hillman    ___
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




4 A corporation’s headquarters is not necessarily that
corporation’s principal place of business, or “nerve center.”
see Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010) (concluding
“‘principal place of business’ is best read as referring to the
place where a corporation’s officers direct, control, and
coordinate the corporation’s activities. It is the place that
Courts of Appeals have called the corporation’s ‘nerve center.’
And in practice it should normally be the place where the
corporation maintains its headquarters - provided that the
headquarters is the actual center of direction, control, and
coordination, i.e., the “nerve center,” and not simply an office
where the corporation holds its board meetings (for example,
attended by directors and officers who have traveled there for
the occasion)”).

5 Even though Plaintiff asserts a federal claim, Plaintiff does
not invoke federal question jurisdiction. Moreover, the Court
questions the viability of jurisdiction under 28 U.S.C. § 1331
in light of the Court’s holding in Powell v. Subaru of Am.,
Inc., No. 19-19114, 2020 U.S. Dist. LEXIS 220096, at *52 (D.N.J.
Nov. 24, 2020) (finding the Court lacked subject matter
jurisdiction over plaintiff’s Magnuson-Moss Warranty Act claims
where the complaint failed to contain 100 named plaintiffs).
                                4
